Title: From Louisa Catherine Johnson Adams to John Adams, 12 October 1810
From: Adams, Louisa Catherine Johnson
To: Adams, John



St Petersburg Octbr. 12 1810

I recieved your letter my dear Child only a few days since and am charmed to find that George and you are such good boys I am sure you are much obliged to Cousin Abby for your letters. and I you will soon learn to write them yourself I hope as they will afford me double pleasure George is now near ten years old and is I am sure too much of a man to play truant any more and I am sure you never will do so at all because you have seen how much your brother used to grieve us all when he did so—
Charles is very well and learns to read french very prettily you must beg Uncle Thomas to teach it to you or else both your brothers will know more than you and when you grow up to be a man you will be sorry for it you must however be very attentive should your Uncle be so good as to teach you as it will cost him a great deal of trouble Charles sends you a letter with this which Aunt Kitty wrote for him tell Grandmama how sorry I am to hear of her having been so sick and that I hope she is quite recover’d give my respectful love to Uncle and Aunt Cranch and thank them in my name for their great kindness to you both remember me affectionately to all the family Kiss George for me and believe me ever your most affectionate Mother
L C Adams